NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30213

                Plaintiff-Appellee,             D.C. No. 3:16-cr-05358

 v.
                                                MEMORANDUM*
George Edward Hernandez, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                       Argued and Submitted March 8, 2019
                               Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and JACK,** District Judge.


      George Hernandez, Jr. (“Hernandez”), plead guilty to one count of

possession of a controlled substance with intent to distribute, methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and one count of possession



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
of a firearm during and in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A). On appeal, he challenges the district court’s decision

denying his motion to withdraw guilty plea and asserts that the appellate waiver in

his guilty plea does not bar this appeal. We have jurisdiction over this appeal

pursuant to 28 U.S.C. § 1291.

      1. Whether a defendant waived his right to appeal is reviewed de novo.

United States v. Rivera, 682 F.3d 1223, 1227 (9th Cir. 2012). When a court

informs a defendant of a right to appeal, “the court’s oral pronouncement defeats a

written appeal waiver.” United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th

Cir. 1998). Here, the magistrate judge ambiguously preserved Hernandez’s right

to appeal.

      2. A denial of a motion to withdraw guilty plea by a district court is

reviewed for abuse of discretion. United States v. Ruiz, 257 F.3d 1030, 1033 (9th

Cir. 2001) (en banc). In order to withdraw a guilty plea, a defendant must present

the district court with “a fair and just reason for requesting the withdrawal.” Fed.

R. Crim. P. 11(d)(2)(B). Information that was already known to the defendant or

which the defendant had access to cannot be used as the basis of a motion to

withdraw guilty plea. See United States v. Fitzhugh, 78 F.3d 1326, 1329 (8th Cir.

1996). Further, a defendant cannot base his or her motion on receiving inadequate

legal counsel when counsel discussed the specific issues upon which defendant


                                          2
now bases his or her motion to withdraw guilty plea. United States v. Mayweather,

634 F.3d 498, 506 (9th Cir. 2010). Given that Hernandez based his motion on the

possibility of new evidence gleaned from legal strategies already discussed by

previous counsel prior to his plea agreement, the district court did not abuse its

discretion in denying the motion.

      AFFIRMED.




                                          3